         Case 2:20-cv-01539-AJS Document 159 Filed 03/26/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF PENNSYLVANIA


 BLAIR DOUGLASS,

                        Plaintiff,                         Lead Case No. 2:20-cv-01539-AJS

        v.

 MASTERBUILT MANUFACTURING, LLC,

                        Defendant.


 BLAIR DOUGLASS,

                        Plaintiff,                         Member Case No. 2:20-cv-01650-AJS

        v.

 CREATIVE GENIUS, LLC,

                        Defendant.


                                     NOTICE OF SETTLEMENT

       PLEASE TAKE NOTICE that Plaintiff Blair Douglass and Defendant Creative Genius,

LLC have reached an agreement in principle that will resolve the claims alleged in the member

case, Douglass v. Creative Genius, LLC, Member Case No. 2:20-cv-01650-AJS. Plaintiff

anticipates filing a Notice of Dismissal With Prejudice within thirty (30) days of this notice.

                                                    Respectfully Submitted,


 Dated: March 26, 2021                             /s/ Kevin W. Tucker
                                                   Kevin W. Tucker (He/Him/His)
                                                   Pa. No. 312144
                                                   Kevin J. Abramowicz
                                                   Pa. No. 320659
                                                   EAST END TRIAL GROUP LLC
                                                   6901 Lynn Way, Suite 215
Case 2:20-cv-01539-AJS Document 159 Filed 03/26/21 Page 2 of 3




                               Pittsburgh, PA 15208
                               Tel. (412) 877-5220
                               ktucker@eastendtrialgroup.com
                               kabramowicz@eastendtrialgroup.com
         Case 2:20-cv-01539-AJS Document 159 Filed 03/26/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on this day, March 26, 2021, a true and correct copy of the foregoing

Notice of Settlement was filed on the Court’s CM/ECF system and will be served upon all

counsel of record.

                                             Respectfully Submitted,

 Dated: March 26, 2021                            /s/ Kevin W. Tucker
                                                  Kevin W. Tucker (He/Him/His)
                                                  Pa. No. 312144
                                                  EAST END TRIAL GROUP LLC
                                                  6901 Lynn Way, Suite 215
                                                  Pittsburgh, PA 15208
                                                  Tel. (412) 877-5220
                                                  ktucker@eastendtrialgroup.com
